Exhibit 10.5


[Letterhead of The Coca-Cola Company]


COCA-COLA PLAZA
ATLANTA, GEORGIA
JAMES R. QUINCEY
 
ADDRESS REPLY TO:
PRESIDENT AND CHIEF OPERATING OFFICER
 
PO BOX 1734
THE COCA-COLA COMPANY
 
ATLANTA, GA 30301
 
 
____________
 
 
1+404 676-4082
 
 
FAX: +1-404 676-7121

Category
March 15, 2017
Ceree Eberly
The Coca-Cola Company
Atlanta, Georgia


Dear Ceree,


We thank you very much for all of your contributions to the Coca-Cola system.
This letter outlines the terms of your separation. All applicable elements of
your separation package will be paid under the terms of the relevant policies
and plans of The Coca-Cola Company (the “Company”).


1.
You will step down from your current position as Senior Vice President and Chief
People Officer, on April 30, 2017.



2.
You will no longer be on the Executive Committee and will cease to be an
Executive Officer effective May 1, 2017 and will not be re-elected as a
corporate officer.



3.
As we have discussed, we would like you to continue with the Company as
executive human resource advisor through February 28, 2018.  In this role, you
will continue to work your normal schedule and assist with the transition of
your responsibilities and related work as necessary and would separate on
February 28, 2018 (“Separation Date”).  The information in this letter assumes
that you will continue this work and will sign the enclosed release by April 26,
2017.  Otherwise, your Separation Date will be April 30, 2017.



4.
If you sign the enclosed release, you will be eligible for a benefit under The
Coca-Cola Company Severance Pay Plan equivalent to two years of base salary,
based on your current annual salary. This amount will be paid in a lump sum
shortly after your Separation Date. This amount is subject to all applicable tax
and withholdings.



5.
If you remain employed through December 31, 2017, you will receive an annual
incentive award for 2017. The actual payment amount is contingent upon actual
Company performance and your performance. Any award will be paid on or about
March 15, 2018. Your participation and any award made to you shall be determined
by the Compensation Committee.



6.
If you remain employed through February 28, 2018, you will receive an annual
incentive award for 2018, prorated for two months. The actual payment amount is
contingent upon actual Company performance and your performance. Any award will
be paid on or about March 15, 2019. Your participation and any award made to you
shall be determined by the Compensation Committee.








--------------------------------------------------------------------------------




7.
You will be eligible for retiree health and welfare coverage. Enrollment
information will be mailed to you shortly after your Separation Date and will
provide information about your coverage options and the costs.



8.
All performance share unit (PSU) awards which you previously have received will
be treated according to the terms of The Coca-Cola Company’s applicable
restricted stock plans and programs as well as your related PSU Agreements. You
are eligible for special treatment under the PSU agreements as summarized in the
attachment to the Release. You will be personally liable for paying any taxes
owed upon receipt of any award.



9.
All options you previously have received will be exercisable according to the
terms of the Company’s applicable stock option plans and programs as well as
your related Stock Option Grant Agreements. You are eligible for the Special
Equity Program and the treatment of your options under this program is
summarized in the attachment to the Release. When you exercise your vested stock
options, you will be personally liable for paying any taxes owed on such
exercises.



10.
You will not receive any additional equity grants.



11.
Your retirement benefits will consist of those benefits you have accrued under
the standard terms and conditions of the plans in which you participate and in
which benefits are vested as of your Separation Date.



12.
You will continue to be reimbursed up to $10,000 per year in financial planning
and related expenses incurred by you annually up through your Separation Date.



13.
The Company will provide at its expense outplacement services through a
designated services provider.



14.
The terms and conditions in this letter are further conditioned upon your
signing and adhering to the attached Full and Complete Release and Agreement on
Competition, Trade Secrets and Confidentiality by April 26, 2017.



Please contact Jason Gibbins should you have any additional questions regarding
the terms of this letter or the terms of any of the benefit plans.


Sincerely,


/s/ James Quincey


James Quincey
President and Chief Operating Officer


Agreed to and accepted this 20th day of April, 2017.


/s/ Ceree Eberly                                   
Ceree Eberly


Attachments
cc:    Jason Gibbins
Executive Compensation
GBS Executive Services







--------------------------------------------------------------------------------




    


FULL AND COMPLETE RELEASE AND AGREEMENT
ON TRADE SECRETS AND CONFIDENTIALITY
1.Release. In consideration of my receipt of each of continued employment with
The Coca-Cola Company (“TCCC”) through February 28, 2018 (the “Separation
Date”), the lump sum payment of benefits under The Coca-Cola Company Severance
Pay Plan (the “Severance Plan”) in the amount of two times my current base
salary (the “Severance Payment”), the special rights under the long term
incentive and equity programs (“LTI Programs”) of The Coca-Cola Company, and
other good and valuable consideration, I, for myself and my heirs, executors,
administrators and assigns, do hereby knowingly, voluntarily and unconditionally
release and forever discharge TCCC and its subsidiaries, affiliates, joint
ventures, joint venture partners, and benefit plans (collectively with TCCC
referred to herein as the “Company”), and their respective current and former
directors, officers, administrators, trustees, employees, agents, and other
representatives, (collectively with the Company, referred to herein as
“Releasees”) from: (i) all debts, claims, actions, causes of action including
without limitation (a) claims arising from or in connection with my employment,
pay, bonuses, vacation or any other benefits, and/or other terms and conditions
of employment or employment practices of Company, (b) claims arising out of or
relating to the termination of my employment with the Company or the surrounding
circumstances thereof, (c) any causes of action that I may have under the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001 et
seq., the Worker Adjustment and Retraining Notification Act of 1988, 29 U.S.C. §
2101 et seq., and those federal, state, local, and foreign laws prohibiting
employment discrimination based on age, sex, race, color, national origin,
religion, disability, veteran or marital status, sexual orientation, or any
other protected trait or characteristic, or retaliation for engaging in any
protected activity, including without limitation the Age Discrimination in
Employment Act of 1967, 29 U.S.C. § 621 et seq. (“ADEA”), as amended by the
Older Workers Benefit Protection Act, P.L. 101-433, the Equal Pay Act of 1963, 9
U.S.C.§ 206, et seq., Title VII of The Civil Rights Act of 1964, as amended, 42
U.S.C. § 2000e et seq., the Civil Rights Act of 1866, 42 U.S.C. § 1981, the
Civil Rights Act of 1991, 42 U.S.C. § 1981a, the Americans with Disabilities
Act, 42 U.S.C. § 12101 et seq., the Rehabilitation Act of 1973, 29 U.S.C. § 791
et seq., the Family Medical Leave Act, and (d) comparable state, local, and
foreign causes of action, whether statutory or common law, including but not
limited to all claims related to wrongful discharge, negligence, defamation,
tort and contract; and (ii) all suits, dues, sums of money, accounts,
reckonings, covenants, contracts, claims for costs or attorneys’ fees,
controversies, agreements, promises, and all liabilities of any kind or nature
whatsoever, at law, in equity, or otherwise, KNOWN OR UNKNOWN, fixed or
contingent, which I (or my heirs, executors, administrators and assigns) ever
had, now have, or may have based on facts or events that occur on or prior to
the date that I execute this Full and Complete Release and Agreement on Trade
Secrets and Confidentiality (“Agreement”).
Further, I expressly waive any and all rights that I have under any state or
local statute, executive order, regulation, common law and/or public policy
relating to known and unknown claims based on facts or events occurring on or
prior to the date that I execute this Agreement, including but not limited to:
the New Jersey Conscientious Employee Protection Act (N.J. Sta. Ann. 34:19-1, et
seq.); the New Jersey Law Against Discrimination (N.J. Stat. Ann. 10:5-1, et
seq.); the New Jersey Family Leave Act; the New Jersey Wage Payment Law;
Massachusetts Fair Employment Practices Act (Mass. G.L. 151B); West Virginia





--------------------------------------------------------------------------------




Human Rights Act; South Dakota Codified Laws Section 20-7-11; North Dakota
Century Code Section 9-13-02; and Section 1542 of the California Civil Code, the
latter of which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I understand that I am referred
to in this statute as the “creditor” and the Company or other Releasees are
referred to as the “debtor.” I consciously intend these consequences even as to
claims for damages that may exist as of the date I execute this Agreement that I
do not know exist, and which, if known, would materially affect my decision to
execute this Agreement, regardless of whether the lack of knowledge is the
result of ignorance, oversight, error, negligence or any other cause.
I fully understand and agree that:
a.
this Agreement is in exchange for continued employment with TCCC through the
Separation Date, the Severance Payment, the special rights under the LTI
Programs, and other good and valuable consideration to which I would otherwise
not be entitled;

b.
the Company’s obligation to pay and my right to receive the Severance Payment
and the special rights under the LTI Programs is subject to and conditioned upon
my compliance with the covenants set forth in Sections 2 through 9 of this
Agreement. In the event I breach any such covenant, the Company’s obligation to
pay and my right to receive the Severance Payment and special rights under the
LTI Programs will automatically terminate and I shall remain liable for damages
hereto.

c.
I am hereby advised to consult with an attorney before signing this Agreement;

d.
I have 21 days from my receipt of this Agreement within which to consider
whether to sign it. I may choose to sign this Agreement before the expiration of
the 21-day consideration period, and if I choose to do so, I understand that I
do so voluntarily. I agree that changes to this Agreement, whether material or
immaterial, will not start the consideration period;

e.
I have seven days following my signature of this Agreement to revoke the
Agreement; and

f.
this Agreement shall not become effective or enforceable until the revocation
period of seven days has expired.

If I choose to revoke this Agreement, I must do so by notifying TCCC in writing
within the applicable revocation period. This notification must be mailed either
first class or certified mail to Executive Services, The Coca-Cola Company, One
Coca-Cola Plaza, Atlanta, Georgia 30313.
Notwithstanding any other provision or paragraph of this Agreement, I understand
that by signing this Agreement I do not hereby waive, but rather, I have
retained and shall continue to have the full right to receive and the Company
shall remain fully obligated to perform and pay or cause to be performed or
paid, all rights or claims (collectively “Reserved Rights”): (i) for
unemployment or workers’ compensation; (ii) for or with respect to any and all
amounts, benefits or payments (including those becoming due in connection with
my continuing employment through the Separation Date, the Severance Payment,
and/or the special rights under the LTI Programs) owed or payable to me under
this Agreement; (iii) for any benefits payable to me under the terms of any
annual incentive or equity plan or agreement, (iv) to seek and receive
indemnification from the Company, including coverage under any liability
insurance policies maintained by or for the benefit of the Company or the
Releasees and/or any rights I may have under Article VII of TCCC’s by-laws as in
effect on the date of this Agreement, for and with respect to all acts, errors
or omissions committed by me in my capacity as a shareholder, director, officer,
employee, fiduciary, agent or representative of the Company, all in the manner
provided under TCCC’s by-laws and applicable law; (v) for or with respect to any
and all accrued and vested benefits (including without limit health and welfare,
pension or deferred compensation benefits) as determined through and including
the “Separation Date” under the Company’s applicable and governing plans and
programs





--------------------------------------------------------------------------------




including without limit all rights received under or attributable to any
coverage extended to me under any insurance policies maintained by, with or
through third parties; (vi) that arise after the Separation Date; or (vii) for
which private waivers or releases are prohibited by applicable law. Nothing in
this Agreement shall be construed to prevent me from filing or participating in
a charge of discrimination filed with the Equal Employment Opportunity
Commission (“EEOC”) or any similar state or local agency, or a charge with the
National Labor Relations Board (“NLRB”) or any other governmental agency; it
being intended that such filings or participation shall be included in my
Reserved Rights. I further understand that this Paragraph 1 is not intended to
restrict or limit in any way the foregoing Reserved Rights or those Protected
Rights set forth below in Paragraph 7 of this Agreement. However, subject only
to and except for the Reserved Rights and the Protected Rights, by signing this
Agreement, I waive the right to recover any monetary damages for any alleged
injury personally suffered by me, individual relief, or attorneys’ fees from the
Company or the Releasees in any claim, charge, or lawsuit filed by me or any
other person or entity. If there is any claim for loss of consortium, or any
other similar claim, arising out of or related to my employment or separation of
employment with the Company, I will indemnify and hold Releasees harmless from
any liability, including costs and expenses (as well as reasonable attorneys’
fees) incurred by the Releasees as a result of any such claim.
I further acknowledge and represent that: (i) I have reported to the Company any
and all work-related injuries incurred by me during my employment by the
Company; (ii) I have not engaged in any act or omission in violation of the
Company’s Code of Business Conduct (the “COBC”); (iii) I am not aware of any
act, failure to act, practice, policy, or activity that I believe may violate
the COBC; and (iv) I have reported to the Company any actual or suspected Code
violations. I additionally understand and agree that this Agreement is not and
shall not be construed to be an admission of liability of any kind on the part
of any of the Releasees.
1A.    Company Release. For and in consideration of my release of the Releasees
under the preceding provisions and my undertaking of all covenants and
agreements provided under this Agreement and other good and valuable
consideration, TCCC for and on behalf of itself and all other persons or
entities comprising the Company or the Releasees hereunder (collectively the
“Company Releasing Parties”), does hereby knowingly and voluntarily release and
forever discharge me and my heirs, executors, administrators and assigns
(collectively the “Executive Released Parties"), from all debts, claims,
actions, causes of action, suits, dues, sums of money, accounts, reckonings,
covenants, contracts, claims for costs or attorneys' fees, controversies,
agreements, promises, and all liabilities of any kind or nature whatsoever, at
law, in equity, or otherwise, fixed or contingent, which the Company Releasing
Parties ever had, now have, or may have, based on facts or events that occur on
or prior to the Separation Date including without limitation those arising out
of or related to my employment or my separation from employment with the
Company, except for any claims, actions, causes of actions or liabilities
arising out of or related to either my commission of any violations of the
Company’s Code of Business Conduct or actions of fraud that occur and/or are
discovered by the Company or become known to the Company after the date of this
Agreement, such claims being specifically retained by the Company.
Notwithstanding the foregoing, it is understood and agreed that TCCC does not
hereby waive, but rather TCCC shall have retained and continue to have all
rights and entitlements to enforce all of its rights and my obligations as
against me as provided or contemplated under and in accordance with the terms of
this Agreement
It is further understood and agreed that this Agreement is not and shall not be
construed to be an admission of liability of any kind on the part of any one or
more of the Executive Released Parties.
1B.    Confirmation and Re-affirmation. Upon the Separation Date, (i) I agree to
confirm and re-affirm my release provided under Section 1 of this Agreement for
the benefit of the Releasees as of the Separation Date and (ii) TCCC agrees to
confirm and re-affirm its release provided under Section 1A of this Agreement
for the benefit of the Executive Released Parties





--------------------------------------------------------------------------------




as of the Separation Date. Such confirmation and re-affirmation shall occur by
means of my and TCCC’s respective execution of a simple written acknowledgement
that the provisions of this Agreement remain in effect as of such Separation
Date.
2.Future Cooperation. I covenant and agree that I shall, to the extent
reasonably requested in writing, cooperate with and serve in any reasonable
capacity requested by the Company in any investigation and/or threatened or
pending litigation (now or in the future) in which the Company is a party, and
regarding which I, by virtue of my employment with the Company, have knowledge
or information relevant to said litigation, including, but not limited to (i)
meeting with representatives of the Company to provide truthful information
regarding my knowledge, (ii) acting as the Company’s representative, and (iii)
providing, in any jurisdiction in which the Company requests, truthful testimony
relevant to said litigation, provided the Company shall: (a) pay me reasonable
compensation and reimburse me for reasonable expenses incurred in connection
with such cooperation; (b) remain and be exclusively responsible for all costs
incurred in undertaking the defense or prosecution of any such investigation or
litigation including without limit all attorneys’ fees, court costs, and other
expenses; and (c) notify me as promptly as possible as to its need for my
involvement or and cooperate with me in scheduling my participation so as to
reasonably accommodate my other personal and professional obligations and
commitments. I understand that this Paragraph 2 is not intended to restrict or
limit in any way my Reserved Rights or Protected Rights.
3.Trade Secrets and Confidential Information. I covenant and agree that I have
held and shall continue to hold in confidence all Trade Secrets of the Company
that came into my knowledge during my employment by the Company and shall not
disclose, publish, or make use of at any time such Trade Secrets for as long as
the information remains a Trade Secret. “Trade Secrets” means data or other
information relating to the business of the Company protectable as a trade
secret under applicable law, including, without limitation, and without regard
to form: technical or non-technical data, a formula, a pattern, a compilation, a
program, a device, a method, a technique, a drawing, a process, financial data,
financial plans, product plans, or a list of actual or potential customers,
vendors, or suppliers which is not commonly known by or available to the public
and which information (1) derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use and
(2) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy. For purposes of this Agreement, the term Trade Secret does
not include any data or information that has been voluntarily disclosed to the
public by the Company (except where such public disclosure has been made by me
without authorization) or that has been independently developed and disclosed by
others or that otherwise enters the public domain through lawful means. I also
covenant and agree that I will hold in confidence all Confidential Information
of the Company that came into my knowledge during my employment by TCCC and will
not disclose, publish, or make use of such Confidential Information for as long
as the information remains Confidential Information or the maximum period
allowed under applicable law, whichever is longer. “Confidential Information”
means data or other information relating to the business of the Company that is
or has been disclosed to me or of which I became aware as a consequence of or
through my relationship with the Company and which has value to the Company, and
is not generally known to the Company’s competitors, including but not limited
to methods of operation, names of customers, vendors, or suppliers, price lists,
financial information and projections, route books, personnel data, and similar
information. Confidential Information does not include any data or information
that (i) has been voluntarily disclosed to the public by the Company (except
where such public disclosure has been made by me without authorization) or that
otherwise enters the public domain through lawful means, (ii) is available from
any public source other than by means of my disclosure of such data or
information to such source in violation of my obligations owed to the Company
hereunder, or (iii) consists of contact information related to my personal or
professional affiliations consisting solely of names, addresses, phone numbers
and email addresses. I understand that this Paragraph 3 is not intended to
restrict or limit in any way the Protected Rights set forth in Paragraph 7 of
this Agreement.





--------------------------------------------------------------------------------




Notwithstanding the foregoing, nothing contained herein shall prevent me from
disclosing or otherwise utilizing any information (i) in any manner required by
applicable law, judicial order or other governmental mandate or investigation
provided I shall advise TCCC of any such intended disposition or use and
reasonably cooperate with TCCC in allowing it to seek and obtain from the
recipient governmental or judicial body any protective order or assurance of
confidentiality regarding such information, (ii) in fulfillment of my duties or
obligations owed to the Company under this Agreement or my continuing employment
with the Company through the Separation Date, or (iii) to the limited extent
reasonably necessary to permit my defense of any claim made against me or my
enforcement of any rights held by me which claim or rights are directly related
to my employment or position with TCCC and involve and are substantially
dependent upon the information so used or disclosed, provided I shall advise
TCCC of any such intended disclosure or use so as to permit TCCC the opportunity
to seek or obtain any protective order or other assurance of confidentiality
regarding the information so used or disclosed by me.
4.Return of Materials. I further covenant and agree that I have or shall
promptly deliver to the Company all memoranda, notes, records, manuals, or other
documents, including all copies of such materials and all documentation prepared
or produced in connection therewith, containing Trade Secrets or Confidential
Information regarding the Company’s business, whether made or compiled by me or
furnished to me by virtue of my employment with the Company. I shall promptly
deliver to the Company all vehicles, computers, credit cards, telephones,
handheld electronic devices, office equipment, and other property furnished to
me by virtue of my employment with the Company.
5.No Publicity. Except as otherwise agreed to by an elected officer of TCCC, I
will not publish any opinion, fact, or material, deliver any lecture or address,
participate in the making of any film, radio broadcast, or television
transmission, or communicate with any representative of the media relating to
the business or affairs of the Company. I understand that nothing in this
Agreement: (1) is intended in any way to restrict or limit the Protected Rights
set forth in Paragraph 7 of this Agreement or to intimidate, coerce, deter,
persuade, or compensate me with respect to providing, withholding, or
restricting any communication whatsoever to the extent prohibited or required,
as applicable, by law; (2) shall prevent me from filing an administrative charge
with the EEOC or participating in an investigation or proceeding by the EEOC or
any other governmental agency; or (3) shall prevent me from providing testimony
or evidence if I am subpoenaed or ordered by a court or other governmental
authority to do so.
6.Non-Disparagement. I agree that I will not make any statement, written or
verbal, in any forum or media or take any action in disparagement of the
Company, including but not limited to negative references to the Company or its
products, services, corporate policies, or current or former officers or
employees, customers, suppliers, or business partners or associates. I
understand that this Paragraph 6 is not intended to restrict or limit in any way
the Protected Rights set forth in Paragraph 7 of this Agreement. The Company
agrees not to make, verify or otherwise support any public or official
statement, written or verbal, in any forum or media, or take any action in
disparagement of me, including but not limited to negative references to me or
my levels of competency or aptitudes.
7.Protected Rights. I understand that nothing in this Agreement is intended to
limit my ability to make disclosures to, or initiate or participate in
communications with, the EEOC, the NLRB, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”). I
further understand that I do not need to notify the Company or seek the
Company’s prior authorization before making such disclosures or engaging in such
communications.
8.Inventions, Discoveries and Authorship. I agree to and do hereby assign to the
Company, without charge, all my rights, title, and interest in and to any and
all inventions and discoveries that I have made or may make, solely or jointly
with others, while in the employ of the Company, that (a) relate to or are
useful to or are useful in connection with the business of the nature,





--------------------------------------------------------------------------------




type or character carried on or contemplated by the Company, or (b) were or are
made using the Company’s equipment, supplies, facilities, or trade secret
information (collectively the “Work Product”) and all my rights, title, and
interest in and to any and all Patent Properties (as defined below) which relate
to or cover any Word Product; and upon request of the Company, whether during or
subsequent to my employment with the Company, I will do any and all acts and
execute and deliver such instruments as may be deemed and prepared by the
Company necessary or proper to vest all my rights, title, and interest in and to
said Work Product and related Patent Properties and to secure or maintain such
Patent Properties for, on behalf or in the name of the Company. For the purpose
of this agreement, “Patent Properties” shall mean any and all domestic and
foreign (i) applications for utility patents, design patents or industrial
designs, petty patents, utility models, or Gebrauchsmuster covering the Word
Product; (ii) divisions, continuations, or other application claiming the
priority of any of the above and covering such Work Product; (iii) any and all
utility patents, design patents or industrial designs, petty patents, utility
models, or Gebrauchsmuster granted for such Work Product; and (iv) any and all
reissues, extensions and revivals of any of the items identified in sub-clauses
(i) through (iii) above. All necessary and proper expenses in connection with
the foregoing will be borne by the Company, and, if I perform services in
connection therewith at the Company’s request after termination of my employment
with the Company, the Company will pay reasonable compensation for such
services. Any inventions and discoveries relating to the Company’s business made
or conceived by me within one year after termination of my employment with the
Company will be deemed to be within this provision, unless I can prove that such
conception or invention is not based upon or related to any Confidential
Information or Trade Secrets, as defined herein, of which I became aware during
and pursuant to my employment with the Company. I also assign to the Company,
without charge, all my rights, title, and interest in and to all original works
of authorship fixed in any tangible form or medium or expression that have been
or are prepared by me, solely or jointly with others, within the scope of my
employment with the Company. In addition, the Company and I hereby agree that
any such original work of authorship that qualifies as a “work made for hire”
under the U.S. copyright laws will be a “work made for hire” and will be owned
by the Company as to contract formation, interpretation and construction issues,
and by the federal patent and copyright laws of the United States as to
potential copyright issues. Notwithstanding anything contained herein to the
contrary, I make no representations and warranties to the Company regarding any
Work Product, Patent Properties, works of authorship, or other items delivered
or provided by me to the Company hereunder and the Company hereby agrees to
indemnify, defend and hold me harmless from and against any claims, losses or
other liabilities resulting from the Company’s use or exploitation thereof.
9.Non-Competition and Non-Solicitation.
(a)I agree that for two years after my employment with the Company ends for any
reason whatsoever, I will not, directly or indirectly, except with the prior
written consent of the Company: (i) enter into or maintain an employment,
contractual, or other relationship to perform the Prohibited Activities (as
defined below) in the Territory (as defined below) for or on behalf of any
person or business entity that competes with the Business of the Company (as
defined below); (ii) enter into or maintain an employment, contractual, or other
relationship to perform the Prohibited Activities (as defined below) in any
geographic area that the Company did business during my employment, for or on
behalf of any company listed in Attachment B to this Agreement; (iii) solicit or
encourage, or attempt to solicit or encourage, directly or by assisting others,
any Customer to do business with any person or entity that competes with the
Business of the Company for purposes of providing services or products that are
competitive with those provided by the Company, whether or not the relationship
between the Company and such Customer was originally established in whole or in
part through my efforts; and/or (iv) solicit or encourage, or attempt to solicit
or encourage, any person who is an employee of the Company, or who was an
employee of the Company at any time during the six- month period immediately
preceding the termination of my employment with the Company, and with whom I had
contact during or within the two (2) year





--------------------------------------------------------------------------------




period prior to the termination of my employment with the Company, to terminate
his or her employment with the Company or to accept employment with any other
person or entity.
(b)Notwithstanding the foregoing, in all events it is agreed that I shall not be
prohibited hereunder and shall remain entitled to (i) perform Prohibited
Activities for any person or entity who or which does not provide or perform
products or services which are competitive with the Business of the Company or
(ii) solicit or encourage any Customer to do business with any person or entity
who or which does not provide or perform products or services which are
competitive with the Business of the Company.


10.
Definitions. For purposes of this Agreement

(a)products or services will be considered competitive with those provided by
the Company if the products or services (i) involve or consist of the
development, production, sale, distribution, and marketing of either carbonated
soft drinks, coffee, tea, water, sports drinks, energy drinks, milk, juices or
fruit-based beverages (“Non-Alcoholic Beverages) or beverage enhancers, beverage
solutions, beverage enablers, or other additives primarily intended for use in
Non-Alcoholic Beverages (“Beverage Enhancers”) and (ii) are of the type
conducted, authorized, offered or provided by the Company within two years prior
to the termination of my employment;
(b)the “Territory” will be defined as the geography described on Attachment A to
this Agreement;
(c)the “Business” of the Company will be the development, production, marketing,
sale and distribution of Non-Alcoholic Beverages and Beverage Enhancers
conducted, authorized, offered or provided by the Company within two years
before the termination of my employment;
(d)the “Prohibited Activities” means the involvement in, development of, or
oversight of human resource strategies, activities or business plans; and
(e)“Customer” means anyone who is or was a customer of the Company during and
within one (1) year prior to the termination of my employment with the Company,
or is a prospective customer of the Company to whom the Company has made a
presentation (or similar offering of services) during and within the one-year
period immediately preceding the termination of my employment with the Company,
in each instance with which customer or prospective customer I had professional
involvement, interaction or oversight during my employment with the Company.
11.Governing Law; Forum. I hereby agree that this Agreement, and the rights and
obligations established herein, shall be governed and construed in accordance
with the laws of the State of Georgia, irrespective of its choice-of-law rules;
provided, however, that Section 8 of this Agreement (Inventions, Discoveries and
Authorship) is to be governed by and interpreted in accordance with the patent
and copyright laws of the United States. I further agree that any litigation
regarding this Agreement or the claims released herein that is not subject to
the arbitration provisions set forth in Paragraph 12 of this Agreement shall be
conducted in a court of competent jurisdiction in the State of Georgia, and I
hereby irrevocably consent to the jurisdiction of such courts.
12.Arbitration and Class Action Waiver. I understand and agree that, in the
event there is any dispute or claim arising out of or relating to this Agreement
or the release of claims set forth in Paragraph 1 of this Agreement (the
“Release”), my employment by the Company, my promises or duties owed to the
Company or the Company’s promises or duties owed to me, including, without
limitation, a dispute about the validity, enforceability, or coverage of the
Release or the assertion of a claim covered by the Release, all such disputes or
claims will be resolved exclusively through a final and binding arbitration on
an individual basis only, and not in any form of class, collective, or private
attorney general representative proceeding (“Class Action Waiver”).
Notwithstanding the foregoing, this Paragraph 12 shall not apply to any action
seeking injunctive relief arising out of





--------------------------------------------------------------------------------




or relating to Paragraph 3 of this Agreement (Trade Secrets and Confidential
Information), Paragraph 8 of this Agreement (Inventions, Discoveries and
Authorship), and/or Paragraph 9 of this Agreement (Non-Competition and
Non-Solicitation). This binding arbitration provision is governed by the Federal
Arbitration Act (9 U.S.C. §§ 1 et seq.) and is not intended to cover claims that
cannot by controlling law be required to be arbitrated, nor does it prevent the
filing of a complaint with a governmental administrative agency to the extent
such complaints are permitted notwithstanding an agreement to arbitrate. Such
complaints include, without limitation, those filed with the National Labor
Relations Board, Equal Employment Opportunity Commission, and/or the U.S.
Department of Labor. I understand and agree that any arbitration proceeding
initiated under this agreement will be governed by the American Arbitration
Association’s Employment Arbitration Rules and Mediation Procedures (“AAA
Employment Rules”), and that no other rules or procedures (including AAA’s
Supplementary Rules for Class Arbitrations) are to be applied to any such
proceeding. The AAA Employment Rules, which include an explanation of the
process for commencing an arbitration and other rules governing an arbitration,
may be found at the AAA’s web site, www.adr.org, or by searching for “AAA
employment arbitration rules” using an internet search engine such as
Google.com. In all cases where required by law, the Company will pay the AAA
administrative fees, as well as the Arbitrator’s fees and expenses. I understand
and agree that I am responsible to pay my own legal fees and expenses associated
with any arbitration proceeding, subject to the Arbitrator’s authority to award
attorney fees, costs or other remedies in accordance with applicable law. A
party may apply to a court of competent jurisdiction (i.e., a state court or the
United States District Court for the District in which the facility location to
which I was last assigned by the Company is located) for temporary or
preliminary injunctive relief in connection with an arbitrable controversy, but
only upon the ground that the award to which that party may be entitled may be
rendered ineffectual without such provisional relief. Notwithstanding any other
clause contained in this Agreement or the AAA Employment Rules, any claim that
all or part of the Class Action Waiver is invalid, unenforceable,
unconscionable, void or voidable may be determined only by a court of competent
jurisdiction and not by an arbitrator. All other issues raised by the dispute
between the Company and myself, including without limitation a request for
permanent injunctive relief and enforceability of the Agreement, shall be
determined by the arbitrator.
13.General Provisions. With the exception of those restrictive covenant
agreements identified on Attachment C attached hereto and which agreements I
have previously executed (the “Surviving Agreements”), which Surviving
Agreements are not superseded by this Agreement, this Agreement is the complete
understanding between me and the Company in respect of the subject matter of
this Agreement and supersedes all prior agreements relating to the same subject
matter to the extent, and only to the extent, this Agreement is inconsistent
with the provisions of such prior agreements. I expressly agree that the
provisions of any Surviving Agreement regarding assignment to the Company of all
rights in and to certain inventions, discoveries, and original works of
authorship relates to a different subject matter, and the provisions of that
Surviving Agreement shall remain enforceable according to its terms and shall
not be subject to Section 12 of this Agreement (Arbitration and Class Action
Waiver). By signing this Agreement, I acknowledge and affirm that I have not
relied upon any representations, promises or agreements of any kind except those
set forth herein. In the event that any provision of this Agreement should be
held to be invalid or unenforceable, each and every other provision of this
Agreement shall remain in full force and effect. Further, if any provision of
this Agreement is found to be invalid or unenforceable, such provision shall be
modified as necessary to permit this Agreement to be upheld and enforced to the
maximum extent permitted by law. This Agreement inures to the benefit of each of
me and the Company and my and its respective successors and assigns. No
amendment, modification or discharge of this Agreement shall be valid or binding
unless set forth in writing and duly executed by each of the parties hereto.
14.Acknowledgment. I hereby acknowledge and affirm that I have read this
Agreement carefully, that I have had a full and reasonable opportunity to
consider this Agreement, and that I have not been pressured or in any way
coerced, threatened, or





--------------------------------------------------------------------------------




intimidated into its execution. I understand that it is my right to have this
Agreement reviewed by an attorney of my choosing, and I have been encouraged to
do so by the Company. By knowingly and voluntarily signing this Agreement below,
I acknowledge and affirm that I fully understand each of this Agreement’s terms
and conditions, and that I intend to abide by them in every respect.
                            
 
 
 
THE COCA-COLA COMPANY
 
 
 
 
 
 
/s/ Ceree Eberly
 
 
By: /s/ Bernhard Goepelt
 
CEREE EBERLY
 
 
Name: Bernhard Goepelt
 
 
 
 
Title: Senior Vice President and General Counsel
 
Date: April 20, 2017
 
 
 
 
 
 
 
Date: April 20, 2017
 

    







--------------------------------------------------------------------------------






    










ATTACHMENT A
1.
The following States of the United States.

Alabama, Alaska, Arizona, Arkansas, California, Colorado, Connecticut ,
Delaware, Florida, Georgia, Hawaii, Idaho, Illinois, Indiana, Iowa, Kansas,
Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota,
Mississippi, Missouri, Montana, Nebraska, Nevada, New Hampshire, New Jersey, New
Mexico, New York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon,
Pennsylvania, Rhode Island, South Carolina, South Dakota, Tennessee, Texas,
Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin, Wyoming.
2.
The following Territories of the United States.

American Samoa, District of Columbia, Federated States of Micronesia, Guam,
Midway Islands, Northern Mariana Islands, Puerto Rico, Republic of Palau,
Republic of the Marshall Islands, U.S. Virgin Islands,
3.
Canada and Mexico,

4.
South America, Asia, Africa, Europe, and Australia and Oceania.






--------------------------------------------------------------------------------






ATTACHMENT B
(Competitors for purposes of Section 9(c))
Prohibited Competitors.
PepsiCo., Inc., Nestlé
Dr. Pepper Snapple Group, Inc. Groupe Danone
Kraft Foods Inc. Unilever
Cott Corporation





--------------------------------------------------------------------------------






ATTACHMENT C
(Surviving Agreements)




None.





--------------------------------------------------------------------------------






Terms of Special Rights under the LTI Programs
The following modifications to outstanding awards shall apply to employees
meeting all eligibility criteria of the Special Equity Program and/or the
applicable LTI Program agreements:


 
 
Treatment
 
Vested Stock Options
 
Eligible employees have 4 years from termination date, or up to the option’s
original expiration date, (whichever is earlier) to exercise vested options
except as otherwise required by applicable law.
 
Unvested Stock Options
 
Eligible employees’ unvested options (held at least 12 months) will continue to
vest for 4 years after termination, with such vesting schedule as originally set
forth in the terms of the grant and applicable agreement, except as otherwise
required by applicable law.
-Once vested, options must be exercised before the earlier of (i) 4 years from
termination date, or (ii) the option’s original expiration date, except as
otherwise required by applicable law.
-Options held less than 12 months are forfeited.
 
x
 
Eligible employees’ PSUs held at least 12 months will be prorated based on the
number of months of service from the start of the performance period until the
termination date, except as otherwise required by applicable law. A prorated
number of PSUs, based on months of service during performance period and
certified performance, will be released after the original holding period ends.
Employee shall receive credit for full month of service as long as employee
worked at least one day during that month.
-PSUs held less than 12 months are forfeited
 
Performance Cash
 
Eligible employees’ Performance Cash awards held at least 12 months will be
prorated based on the number of months of service from the start of the
performance period until the termination date, except as otherwise required by
applicable law. A prorated award, based on months of service during performance
period and certified performance, will be released after the original holding
period ends. Employee shall receive credit for full month of service as long as
employee worked at least one day during that month.
-Performance Cash awards held less than 12 months are forfeited
 
Restricted Stock Units (RSUs) and Restricted Stock
 
RSUs and Restricted Stock will continue to vest for up to 4 years from date of
termination, with such vesting schedule as originally set forth in the terms of
the grant and the applicable agreement, except as otherwise required by
applicable law.
-Restricted Stock awards with original terms and conditions that result in
forfeiture if the employee terminates for any reason other than death,
disability or voluntary retirement are exempt from the Special Equity Program
and special treatment hereunder. These awards result in forfeiture if the
employee terminates involuntarily for any reason, other than death or
disability, regardless of age and service.
 



All other terms and conditions of the equity plans and agreements continue to
apply, including, but not limited to, the provisions related to prohibited
transactions.





--------------------------------------------------------------------------------









